EXHIBIT 10.1

EXECUTION COPY

FOURTH AMENDMENT TO CREDIT AGREEMENT

THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Fourth Amendment”), dated as of
June 21, 2010, is by and among Quaker Chemical Corporation, a Pennsylvania
corporation (the “Company”), each of the Designated Borrowers party hereto, each
of Lenders party hereto, Bank of America, N.A., as Administrative Agent, Swing
Line Lender and L/C Issuer. Capitalized terms used and not otherwise defined in
this Fourth Amendment shall have the respective meanings ascribed to them in the
Credit Agreement (as defined below).

WHEREAS, the parties hereto entered into that certain Credit Agreement dated as
of October 14, 2005, as amended by the First Amendment to Credit Agreement dated
as of October 6, 2006, the Second Amendment to Credit Agreement dated as of
August 13, 2007 and the Third Amendment to Credit Agreement dated as of
February 13, 2009 (as the same may be modified and amended from time to time,
including by this Fourth Amendment, the “Credit Agreement”); and

WHEREAS, the Company has requested, and the other parties hereto have agreed to,
among other things: (i) increase the aggregate Commitment available under the
Credit Agreement to One Hundred Seventy Five Million Dollars ($175,000,000);
(ii) extend the Maturity Date to June     , 2014; and (iii) amend certain other
provisions of the Credit Agreement on the terms and conditions contained herein;
and

WHEREAS, the Commitments for the requested increases being provided pursuant to
this Fourth Amendment are, in part, being provided by Lenders who were not party
to the Credit Agreement prior the Fourth Amendment Effective Date (as
hereinafter defined) (the “New Lenders”) and, in part, by Lenders who were party
to the Credit Agreement prior the Fourth Amendment Effective Date (the “Existing
Lenders”).

NOW, THEREFORE, in consideration of the mutual promises herein contained, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto, intending to be legally bound hereby,
agree as follows:

Section 1. Amendments to Credit Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 2 of this Fourth Amendment, the Credit
Agreement is hereby amended as follows, effective as of the Fourth Amendment
Effective Date, except as otherwise expressly set forth herein:

(a) Syndication Agent, Joint-Lead Arrangers and Sole Book Manager. The following
institutions hereby hold the following titles with respect to the Credit
Agreement: (i) Citizens Bank of Pennsylvania, as Syndication Agent, Joint-Book
Manager and Joint-Lead Arranger; (ii) Banc of America Securities LLC, as
Joint-Book Manager and Joint-Lead Arranger; and (iii) PNC Bank, N.A., as
Documentation Agent.

(b) Schedule 2.01 (Commitments and Applicable Percentages). Schedule 2.01 to the
Credit Agreement is hereby deleted in its entirety and replaced with Schedule
2.01 attached to this Fourth Amendment.



--------------------------------------------------------------------------------

(c) Exhibit C. Exhibit C to the Credit Agreement is hereby deleted in its
entirety and replaced with Exhibits C-1 and C-2 attached to this Fourth
Amendment.

(d) Amended and Restated Definitions. Section 1.01 of the Credit Agreement is
amended by amending and restating the following definitions, to read in their
entireties as follows:

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one (1), two
(2), three (3) or six (6) months thereafter, as selected by the Applicable
Borrower in its Committed Loan Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date.

“Lender” means each of the lenders from time to time party to this Agreement (as
amended from time to time) and, for the avoidance of doubt, includes the Swing
Line Lender as the context requires.

“Maturity Date” means June 21, 2014.

“Note” means each of the Second Amended and Restated Notes and the Fourth
Amendment Notes, and “Notes” means, collectively, all or some of such Second
Amended and Restated Notes and Fourth Amendment Notes.

“Permitted Acquisition” means any purchase of or investments in the capital
stock or other equity or assets of any entity by any Borrower or any Subsidiary:

(a) provided that the aggregate purchase price for all such acquisitions and
investments made in any fiscal year does not exceed $100,000,000 in the
aggregate in total consideration (including cash and non-cash consideration);
and provided further that, the aggregate amount of any such cash consideration
in excess of $75,000,000 is derived from proceeds from any issuance of equity
within the twelve (12) month period immediately preceding the closing date of
such acquisition or investment.

 

- 2 -



--------------------------------------------------------------------------------

(b) provided that if after giving effect to such acquisition and any related
dispositions of assets purchased in connection therewith, the Borrower or
Subsidiary is in compliance with Section 7.07 (Change in Nature of Business);

(c) provided that the aggregate value of all “Unrelated Lines of Business”
acquired and continuing to be held after the Closing Date pursuant to Permitted
Acquisitions does not exceed the Material Amount;

(d) provided that no Default has occurred and is continuing; and

(e) if, after giving effect to such acquisition, including without limitation,
demonstrating compliance with the covenants set forth in Section 7.11 and 7.12
on a pro forma basis, including the stock or assets and liabilities then being
acquired, there shall be no Default that has occurred and is continuing and the
applicable Borrower will not be in default under any provision of any of the
Credit Documents.

“Swing Line Sublimit” means an aggregate amount equal to the lesser of
(a) $30,000,000 and (b) the Aggregate Commitments. The Swing Line Sublimit is
part of, and not in addition to, the Aggregate Commitments.

(f) Amended Definition. Section 1.01 of the Credit Agreement is amended by
amending the definition of “Applicable Rate”, as follows:

(i) The table that is contained in the definition of “Applicable Rate” is
amended and restated to read in its entirety as follows:

 

Pricing
Level

  

Consolidated

Leverage Ratio

   Commitment
Fee (in bps)    Margin for
Eurocurrency
Rate + Letters of
Credit (in bps)    Margin for
Base Rate
(in bps)   1    <1.00:1    20.0    175.0    (25.0 )  2    > 1.00:1 but < 2.00:1
   30.0    200.0    0.0    3    > 2.00:1 but < 3.00:1    40.0    225.0    25.0
   4    > 3.00:1    50.0    250.0    50.0   

(ii) The proviso that immediately follows the table that is contained in the
definition of “Applicable Rate” that reads “provided that in no event shall the
Eurocurrency Rate plus the Applicable Rate be less than two and one-half percent
(2.5%) per annum” is hereby deleted in its entirety.

 

- 3 -



--------------------------------------------------------------------------------

(g) Additional Definitions. Section 1.01 of the Credit Agreement is further
amended by adding the following additional definitions thereto, to read in their
entireties as follows:

“Existing Lender” has the meaning set forth in the preamble of the Fourth
Amendment.

“Fourth Amendment” means that certain Fourth Amendment to Credit Agreement dated
as of June 21, 2010, by and among, inter alia, the Company, the Designated
Borrowers, the Lenders, and the Administrative Agent.

“Fourth Amendment Documents” means the Fourth Amendment, the Second Amended and
Restated Notes, the Fourth Amendment Notes and any other documents, agreements
or instruments executed and delivered in connection therewith.

“Fourth Amendment Effective Date” has the meaning set forth in Section 2 of the
Fourth Amendment.

“Fourth Amendment Note” means any Note delivered to a New Lender in accordance
with the terms of the Fourth Amendment in the form of Exhibit C-2 attached to
the Fourth Amendment.

“New Lender” has the meaning set forth in the preamble of the Fourth Amendment.

“Second Amended and Restated Note” means any Note delivered to an Existing
Lender in accordance with the terms of the Fourth Amendment in the form of
Exhibit C-1 attached to the Fourth Amendment.

(h) Section 7.02(b) of the Credit Agreement is hereby amended and restated to
read in its entirety as follows:

“advances to officers, directors and employees of the Company and Subsidiaries
for travel, entertainment, relocation and analogous ordinary business purposes
existing on the Closing Date and listed on Schedule 7.02(b), and any other
advances to officers, directors and employees of the Company and its
Subsidiaries for such purposes in an aggregate amount (excluding the advances
listed on Schedule 7.02(b)) not to exceed Two Million Five Hundred Thousand
Dollars ($2,500,000) at any time outstanding;”

 

- 4 -



--------------------------------------------------------------------------------

(i) Section 7.03(j) of the Credit Agreement is hereby amended and restated to
read in its entirety as follows:

“additional Indebtedness of Subsidiaries in an aggregate principal amount not to
exceed Twenty Five Million Dollars ($25,000,000) at any time outstanding;”

Section 2. Conditions of Effectiveness. This Fourth Amendment shall become
effective as of the date (the “Fourth Amendment Effective Date”) when:

(a) the Administrative Agent shall have received: (i) counterparts of this
Fourth Amendment executed by each of the Borrowers, the Lenders and,
acknowledged by the Administrative Agent; and (ii) the Fourth Amendment
Documents executed by the parties thereto;

(b) the Company shall have paid to the Administrative Agent and/or Banc of
America Securities LLC (“BAS”) those fees as set forth in that certain Fee
letter between the Company, the Administrative Agent and BAS dated May 21, 2010
(the “Fee Letter”), including without limitation an upfront fee for the account
of each (i) New Lender executing this Fourth Amendment in the amount of 0.50% of
such New Lender’s Commitment, (ii) Existing Lender executing this Fourth
Amendment in the amount of 0.25% of the portion such Existing Lender’s
Commitment that it held prior to the Fourth Amendment Effective Date and which
it continues to hold after the Fourth Amendment Effective Date, and
(iii) Existing Lender executing this Fourth Amendment in the amount of 0.50% of
the incremental portion of such Existing Lender’s Commitment that represents an
increase from such Existing Lender’s Commitment prior to the Fourth Amendment
Effective Date.

(c) the Administrative Agent shall have received a: (i) Secretary’s Certificate
for each of the Borrowers: (A) attesting as to the incumbency of authorized
officers; (B) certifying that there have been no changes in the certificate of
incorporation or bylaws of the Borrowers, since the date of the Secretary’s
Certificate delivered in connection with the execution and delivery of the
Credit Agreement; and (C) attaching true and correct copies of evidence of
authorization of the Borrowers’ execution and full performance of this Fourth
Amendment, the other Fourth Amendment Documents and all other documents and
actions required hereunder; and (ii) good standing or subsistence certificates
from the jurisdiction of incorporation of each Borrower (or in the case of any
Dutch Borrower, an extract from the commercial register showing the existence of
such Dutch Borrower) certifying to the due organization and good standing of
each Borrower;

(d) the Administrative Agent shall have received a favorable opinion of Drinker
Biddle & Reath LLP, counsel to the domestic Borrowers and Baker & McKenzie,
counsel to the Foreign Obligors in form and substance reasonably acceptable to
the Administrative Agent and its counsel and addressed to the Administrative
Agent and each Lender;

(e) the Company shall have paid all reasonable out-of-pocket costs and expenses
of the Administrative Agent (including the reasonable fees, charges and
disbursements of counsel to the Administrative Agent invoiced to the Company in
reasonable detail) incurred in connection with this Fourth Amendment; and

 

- 5 -



--------------------------------------------------------------------------------

(f) no Default shall have occurred and be continuing, or would occur as a result
of the transactions contemplated by this Fourth Amendment.

Section 3. Representations and Warranties of the Borrowers. Each of the
Borrowers represents and warrants as follows:

(a) The execution, delivery and performance by each Borrower of the Fourth
Amendment Documents, have been duly authorized by all necessary corporate or
other organizational action, and do not and will not: (a) contravene the terms
of any of such Person’s Organization Documents; (b) conflict with or result in
any breach or contravention of, or the creation of any Lien under, or require
any payment to be made under (i) any Contractual Obligation to which such Person
is a party (other than this Fourth Amendment or the Fee Letter) or affecting
such Person or the properties of such Person or any of its Subsidiaries or
(ii) any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Person or its property is subject; or (c) assuming
each of the Lenders is a Professional Market Party, violate any Law. Each
Borrower and each Subsidiary thereof is in compliance with all Contractual
Obligations referred to in clause (b)(i), except to the extent that failure to
do so could not reasonably be expected to have a Material Adverse Effect.

(b) The representations and warranties of (i) the Borrowers contained in Article
V of the Credit Agreement and (ii) each Borrower contained in each other Loan
Document, are true and correct in all material respects on and as of the Fourth
Amendment Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date, and except
that for purposes of this Section 3(b), the representations and warranties
contained in subsections (a) and (b) of Section 5.05 (Financial Statements; No
Material Adverse Effect; No Internal Control Event) shall be deemed to refer to
the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01 (Financial Statements).

(c) The Fourth Amendment Documents, when delivered hereunder, will have been,
duly executed and delivered by each Borrower. The Fourth Amendment Documents,
when so delivered, will constitute, a legal, valid and binding obligation of
such Borrower, enforceable against each Borrower in accordance with its terms,
except to the extent that such enforceability may be limited by bankruptcy,
receivership, moratorium, conservatorship, or other laws of general application
affecting the rights of creditors generally or by general principles of equity.

(d) The execution, delivery and performance of the Fourth Amendment Documents by
each Borrower does not require the obtaining of any consent under any material
agreement or instrument by which any Borrower or its property may be bound.

(e) As of the Fourth Amendment Effective Date, after giving effect to this
Fourth Amendment, no Default has occurred and is continuing.

Section 4. Reference to and Effect on the Loan Documents.

(a) On and after the effectiveness of this Fourth Amendment, each reference in
the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the Notes and
each of the other Loan Documents to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement, as amended by this Fourth Amendment
Documents. On and after the effectiveness of this Fourth Amendment, each
reference in the Credit Agreement to “Lender” shall be deemed to include the
terms “Existing Lender” and “New Lender.”

 

- 6 -



--------------------------------------------------------------------------------

(b) Each Borrower hereby: (i) ratifies and affirms all the provisions of the
Credit Agreement, as amended by the Fourth Amendment, and all the provisions of
each of the other Loan Documents, as amended by the Fourth Amendment Documents;
and (ii) agrees that the terms and conditions of the Credit Agreement, as
amended by the Fourth Amendment and all of the other Loan Documents, as amended
by the Fourth Amendment Documents, shall continue in full force and effect as
supplemented and amended hereby.

(c) The execution, delivery and effectiveness of the Fourth Amendment Documents
shall not, except as expressly set forth herein, operate as a waiver of any
right, power or remedy of any Lender or the Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents, or any right, power or remedy of the Administrative Agent or the
Lenders under the Loan Documents; nor shall same be construed as or shall
operate as a course of conduct or course of dealing among the parties.

(d) All terms and provisions of this Fourth Amendment shall be for the benefit
of and be binding upon and enforceable by the respective successors and
permitted assigns of the parties hereto.

Section 5. Joinder of New Lenders. Each New Lender executing this Fourth
Amendment hereby acknowledges and agrees, by its execution and delivery of this
Fourth Amendment, that it joins the Credit Agreement as a Lender thereunder,
subject to all the rights and responsibilities of a Lender thereunder. Each New
Lender: (a) represents and warrants that (i) it has full power and authority,
and has taken all action necessary, to execute and deliver this Fourth Amendment
and to consummate the transactions contemplated hereby and to become a Lender
under the Credit Agreement, (ii) is an Eligible Assignee, (iii) from and after
the Fourth Amendment Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of its Commitments,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by its
Commitments and either it, or the Person exercising discretion in making its
decision to acquire its Commitments, is experienced in acquiring assets of such
type, (v) it has received a copy of the Credit Agreement, and has received or
has been accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 6.01 thereof, as applicable, and such
other Loan Document or other documents and information as it deems appropriate
to make its own credit analysis and decision to enter into this Fourth Amendment
and to purchase its Commitments, (vi) it has, independently and without reliance
upon the Administrative Agent, and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Fourth Amendment and to provide its Commitments, and (vii) if it is a
Foreign Lender, it has provided to the Administrative Agent any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by it; and (b) agrees that it will, independently
and without reliance upon the Administrative Agent, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Credit Documents.

 

- 7 -



--------------------------------------------------------------------------------

Section 6. Execution in Counterparts. This Fourth Amendment may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Fourth Amendment
by telecopier shall be effective as delivery of a manually executed counterpart
of this Fourth Amendment.

Section 7. GOVERNING LAW. THIS FOURTH AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW IS OF THE COMMONWEALTH OF PENNSYLVANIA,
WITHOUT REFERENCE TO ITS CONFLICTS OF LAW PRINCIPLES.

[Signature pages follow]

 

- 8 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to
Credit Agreement to be duly executed as of the date first above written.

 

QUAKER CHEMICAL CORPORATION

(a Pennsylvania corporation)

By:

 

/s/ Mark A. Featherstone

 

Name:

 

Mark A. Featherstone

 

Title:

 

VP, CFO & Treasurer

By:

 

/s/ D. Jeffry Benoliel

 

Name:

 

D. Jeffry Benoliel

 

Title:

 

VP-Global Strategy, General Counsel

    & Corporate Secretary

QUAKER CHEMICAL CORPORATION

(a Delaware corporation)

By:

 

/s/ Mark A. Featherstone

 

Name:

 

Mark A. Featherstone

 

Title:

 

President and Treasurer

EPMAR CORPORATION

By:

 

/s/ Craig E. Bush

 

Name:

 

Craig E. Bush

 

Title:

 

Vice President

QUAKER CHEMICAL B.V.

By:

 

/s/ Mark A. Featherstone

 

Name:

 

Mark A. Featherstone

 

Title:

 

Authorized Representative

(Signature Page to Fourth Amendment)



--------------------------------------------------------------------------------

QUAKER CHEMICAL EUROPE B.V.

By:

 

/s/ Mark A. Featherstone

 

Name

 

: Mark A. Featherstone

 

Title:

 

Authorized Representative

(Signature Page to Fourth Amendment)



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. as

Administrative Agent

By:

 

/s/ Andrew Richards

 

Name:

 

Andrew Richards

 

Title:

 

Senior Vice President

BANK OF AMERICA, N.A., as Lender, L/C

Issuer and Swing Line Lender

By:

 

/s/ Andrew Richards

 

Name:

 

Andrew Richards

 

Title:

 

Senior Vice President

CITIZENS BANK OF PENNSYLVANIA

By:

 

/s/ Leslie D. Broderick

 

Name:

 

Leslie D. Broderick

 

Title:

 

SVP

PNC BANK, N.A.

By:

 

/s/ John W. LaValley

 

Name:

 

John W. LaValley

 

Title:

 

Senior Vice President

HSBC BANK USA, N.A.

By:

 

/s/ Susan A. Waters

 

Name:

 

Susan A. Waters

 

Title:

 

Vice President

SOVEREIGN BANK

By:

 

/s/ Francis D. Phillips

 

Name:

 

Francis D. Phillips

 

Title:

 

SVP

(Signature Page to Fourth Amendment)



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

AND APPLICABLE PERCENTAGES

 

Lender

   Commitment    Applicable
Percentage  

Bank of America, N.A.

   $ 43,750,000    25 % 

Citizens Bank of Pennsylvania

   $ 43,750,000    25 % 

PNC Bank, N.A.

   $ 37,500,000    21.4285714 % 

HSBC Bank USA, N.A.

   $ 25,000,000    14.2857143 % 

Sovereign Bank

   $ 25,000,000    14.2857143 % 

Total

   $ 175,000,000    100 % 



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF SECOND AMENDED AND RESTATED NOTE

 

$                        June     , 2010

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
                     or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Loan from time to time made by the Lender to the Borrower under that
certain Credit Agreement, dated as of October 14, 2005, as amended by the First
Amendment to Credit Agreement dated as of October 6, 2006, the Second Amendment
to Credit Agreement dated of August 13, 2007, the Third Amendment to Credit
Agreement dated as of February 13, 2009 and the Fourth Amendment to Credit
Agreement dated as of the date hereof (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among Quaker Chemical Corporation, the Designated Borrowers from time to time
party thereto, the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. Except as
otherwise provided in Section 2.04(f) of the Agreement with respect to Swing
Line Loans, all payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in the currency in which such
Committed Loan was denominated and in Same Day Funds at the Administrative
Agent’s Office for such currency. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. Upon the occurrence and continuation of one or more
of the Events of Default specified in the Agreement, all amounts then remaining
unpaid on this Note shall become, or may be declared to be, immediately due and
payable all as provided in the Agreement. Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Note and endorse thereon the date, amount, currency and maturity of its Loans
and payments with respect thereto.

This Second Amended and Restated Note constitutes the amendment and restatement
of that certain Amended and Restated Note dated as of August 13, 2007 executed
by Borrower in favor of Lender (the “Original Note”), and evidences all
indebtedness previously advanced and unpaid under the Original Note. Nothing
contained herein shall be deemed to constitute a novation, termination, waiver,
release, satisfaction, accord or accord and satisfaction of the Original Note or
any indebtedness evidenced thereby.



--------------------------------------------------------------------------------

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

THIS SECOND AMENDED AND RESTATED NOTE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA WITHOUT REFERENCE
TO ITS CONFLICTS OF LAW PRINCIPLES.

 

[APPLICABLE DESIGNATED BORROWERS]

By:

 

 

Name:

 

 

Title:

 

 

[COMPANY]

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF FOURTH AMENDMENT NOTE

 

$                        June     , 2010

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
                     or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Loan from time to time made by the Lender to the Borrower under that
certain Credit Agreement, dated as of October 14, 2005, as amended by the First
Amendment to Credit Agreement dated as of October 6, 2006, the Second Amendment
to Credit Agreement dated of August 13, 2007, the Third Amendment to Credit
Agreement dated as of February 13, 2009 and the Fourth Amendment to Credit
Agreement dated as of the date hereof (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among Quaker Chemical Corporation, the Designated Borrowers from time to time
party thereto, the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. Except as
otherwise provided in Section 2.04(f) of the Agreement with respect to Swing
Line Loans, all payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in the currency in which such
Committed Loan was denominated and in Same Day Funds at the Administrative
Agent’s Office for such currency. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. Upon the occurrence and continuation of one or more
of the Events of Default specified in the Agreement, all amounts then remaining
unpaid on this Note shall become, or may be declared to be, immediately due and
payable all as provided in the Agreement. Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Note and endorse thereon the date, amount, currency and maturity of its Loans
and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

THIS FOURTH AMENDMENT NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA WITHOUT REFERENCE TO ITS CONFLICTS
OF LAW PRINCIPLES.



--------------------------------------------------------------------------------

[APPLICABLE DESIGNATED BORROWERS]

By:

 

 

Name:

 

 

Title:

 

 

[COMPANY]

By:

 

 

Name:

 

 

Title:

 

 